DETAILED ACTION
	This is the first Office action on the merits. Claims 1-16 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figure 4 lacks reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: a list of reference characters is not sufficient. The detailed description must use reference characters.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 are indefinite due to the fact that the phrase “lattices in turn” fails to describe any actual physical structure of the invention.
Claims 5 and 13 recite the limitation "the edge" in the second line of each claim.  There is insufficient antecedent basis for this limitation in the claims. This particular reference to “the edge” is the first and thus an edge has not been defined within the claims.
Claims 5 and 13 are indefinite due to the fact that the phrase “extend out between” does not provide a directional limitation. It is unclear whether the edge reinforcing ribs extend axially, radially, or circumferentially between the weight reduction sockets.
Claims 2-8 and 10-16 are indefinite due to their dependency from the indefinite claims rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,826,949 (Bortoloni).
Regarding Claim 1, Bortoloni discloses a rim with weight reduction sockets (Abstract), the rim (Col. 3 lines 13-15, 35-41; Figures 1-2, rim 16) being made of an aluminum alloy and comprising an inner flange (inboard flange 12), a middle portion (rim 16) and an outer flange (outboard flange 14), the inner flange, middle portion and outer flange are all annular and are connected end to end to form a cylindrical rim (it can be seen that Figure 1 shows a partial view of the cylindrical rim forming a wheel 10), wherein weight reduction sockets (grooves 38) are provided on the outer surface of the middle portion of the rim (Col. 3 lines 35-40); the weight reduction sockets are rectangular ones, and are arranged in lattices in turn (Figure 1 shows rectangular grooves 38 with a lattice structure); and 3-5 rows of weight reduction sockets are arranged annularly on the outer surface of the middle portion of the rim (Col. 4 lines 40-46; Figure 8 shows three rows of grooves or dimples 62).
Regarding Claim 5, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above, wherein edge reinforcing ribs are provided at the edge of the middle portion of the rim, and extend out between the weight reduction sockets (It can be seen in Figure 1 that there is ribbing in between each groove and extends through the width of the middle part of the rim).
Regarding Claim 6, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above, wherein the middle portion of the rim further comprises side form joint ridges, and the side form joint ridges are located on the outer side of the middle portion of the rim and are perpendicular to a wheel disc of a wheel (It can be seen in Figure 1 that there are ridges in between the grooves on the outer side of the rim and perpendicular to a wheel disc of the wheel).
Regarding Claim 9, Bortoloni discloses an aluminum alloy wheel comprising a rim with weight reduction sockets (Abstract), the rim (Col. 3 lines 13-15, 35-41; Figures 1-2, rim 16) being made of an aluminum alloy and comprising an inner flange (inboard flange 12), a middle portion (rim 16) and an outer flange (outboard flange 14), the inner flange, middle portion and outer flange are all annular and are connected end to end to form a cylindrical rim (it can be seen that Figure 1 shows a partial view of the cylindrical rim forming a wheel 10), wherein weight reduction sockets (grooves 38) are provided on the outer surface of the middle portion of the rim  (Col. 3 lines 35-40); the weight reduction sockets are rectangular ones, and are arranged in lattices in turn (Figure 1 shows rectangular grooves 38 with a lattice structure); and 3-5 rows of weight reduction sockets are arranged annularly on the outer surface of the middle portion of the rim (Col. 4 lines 40-46; Figure 8 shows three rows of grooves or dimples 62).
Regarding Claim 13, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above, wherein edge reinforcing ribs are provided at the edge of the middle portion of the rim, and extend out between the weight reduction sockets (It can be seen in Figure 1 that there is ribbing in between each groove and extends through the width of the middle part of the rim).
Regarding Claim 14, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above, wherein the middle portion of the rim further comprises side form joint ridges, and the side form joint ridges are located on the outer side of the middle portion of the rim and are perpendicular to a wheel disc of a wheel (It can be seen in Figure 1 that there are ridges in between the grooves on the outer side of the rim and perpendicular to a wheel disc of the wheel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortoloni.
Regarding Claim 2, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses the weight reduction sockets, or grooves, have a depth of 2.25 mm (Col. 3 lines 45-40), which is in the range of 0.5-3 mm of the claimed invention.
Bortoloni does not disclose the weight reduction sockets have a length of 10-40 mm and a width of 10-40 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves disclosed by Bortoloni to have a length of 10-40 mm and a width of 10-40 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 3, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses weight reduction socket reinforcing ribs are defined between the adjacent weight reduction sockets (It can be seen in Figure 1 that there is ribbing between each groove of the rim).
Bortoloni does not disclose the weight reduction socket reinforcing ribs have a width of 3-10 mm. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing ribs disclosed by Bortoloni to have a width of 3-10 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 4, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above.
Bortoloni shows 4 rows of weight reduction sockets are arranged annularly on the middle portion of the rim (see Figure 1), but does not disclose that the rectangles of the weight reduction sockets have a length of 32 mm, a width of 25 mm, and the weight reduction sockets have a depth of 2.5 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction sockets disclosed by Bortoloni to have 4 rows of sockets with those dimensions as an alternative equivalent configuration, dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding Claim 10, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. Bortoloni further discloses the weight reduction sockets, or grooves, have a depth of 2.25 mm (Col. 3 lines 45-40), which is in the range of 0.5-3 mm of the claimed invention.
Bortoloni does not disclose the weight reduction sockets have a length of 10-40 mm and a width of 10-40 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves disclosed by Bortoloni to have a length of 10-40 mm and a width of 10-40 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 11, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. Bortoloni further discloses weight reduction socket reinforcing ribs are defined between the adjacent weight reduction sockets (It can be seen in Figure 1 that there is ribbing between each groove of the rim).
Bortoloni does not disclose the weight reduction socket reinforcing ribs have a width of 3-10 mm. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforcing ribs disclosed by Bortoloni to have a width of 3-10 mm because the geometry is dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding Claim 12, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. 
Bortoloni shows 4 rows of weight reduction sockets are arranged annularly on the middle portion of the rim (see Figure 1), but does not disclose that the rectangles of the weight reduction sockets have a length of 32 mm, a width of 25 mm, and the weight reduction sockets have a depth of 2.5 mm.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reduction sockets disclosed by Bortoloni to have 4 rows of sockets with those dimensions as an alternative equivalent configuration, dependent on the amount of weight reduction required while maintaining the integrity of the wheel. It has been held that where the general conditions for a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortoloni in view of US Patent 6,983,901 (Bitton et al.).
Regarding Claim 8, Bortoloni discloses the rim with weight reduction sockets according to claim 1, as discussed above. Bortoloni further discloses the rim is made of aluminum (Col. 1 lines 20-25, Col. 3 lines 35-40).
Bortoloni does not disclose the rim is made of A356.2 aluminum alloy.
However, Bitton et al. teaches aluminum car wheels are often made from Aluminum Association
alloy number A356.2 (Col. 1 lines 34-36).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum rim disclosed by Bortoloni to be 
Regarding Claim 16, Bortoloni discloses the aluminum alloy wheel according to claim 9, as discussed above. 
Bortoloni does not disclose the rim is made of A356.2 aluminum alloy.
However, Bitton et al. teaches aluminum car wheels are often made from Aluminum Association
alloy number A356.2 (Col. 1 lines 34-36).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aluminum rim disclosed by Bortoloni to be made of A356.2, as taught by Bitton et al., because aluminum has a relatively low density and high strength, and aluminum alloys permit lightweight constructions (Col. 1 lines 12-15).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 3, 6, 7, 8, 9, 10 and 11, 14, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3, 2, 5, 6, 7, 8 and 10, 9, 12, 13, and 14, respectively, of copending Application No. 16/205,530 in view of US Patent 5,826,949 (Bortoloni). 
            The pending claim(s) is/are fully encompassed by the patented claims. For example, both pending and copending claims set forth a wheel rim having weight reduction sockets in a surface thereof; however, the claims of the 16/205,530 application does not set forth that the weight reduction sockets 
            Therefore, it is obvious that the Applicant is claiming the same invention in different and/or broader terms.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheel rims with weight reduction features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                                                                                                                                                                                                                                								/JASON R BELLINGER/                                                                                                                    Primary Examiner, Art Unit 3617